DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 have been amended. Claims 1-14 are pending. 

Response to Arguments
Initial matters: the applicant’s remarks discuss the independent claims, regarding a new feature. However, independent claim 6, does not contain this new feature.
Summary of the applicant’s remarks, (see pages 8-10): the last clause of, independent claim 1, the new feature, is not disclosed. 
Response:
The mapping has been updated to include the new feature.
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's arguments against the Thomas and Kochhar references individually, one cannot show nonobviousness by attacking Thomas and Kochhar references individually where the rejections are based on combinations of Thomas and Kochhar references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The concepts of a monitoring unit and monitoring input are disclosed by Kochhar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11: It is unclear how the feature “intelligently” is to be interpreted, in engineering terms. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170082755 A1) in view of  Kochhar (US 20180082501 A1).

Claim 1. Thomas teaches a data acquisition card based on a field-programmable gate array FPGA (e.g. [0026] GPS receiver, FPGA evaluation board 130), comprising: a plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART) and a plurality of sensor acquisition components (e.g. [0026] telemetry and debug information) formed on the FPGA on the basis of a soft core (e.g. [0005] FPGA includes an integrated soft processor running GPS receiver software), wherein the plurality of bus controllers are configured to acquire bus data on a plurality of bus devices respectively, and the plurality of sensor acquisition components are configured to acquire sensor data on a plurality of sensors respectively (e.g. [0026] telemetry and debug information); a controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end) on the FPGA, the controller being configured to send the bus data and the sensor data to a processing device coupled to the data acquisition card (e.g. [0022] PCIe connector 330 receives the samples from a PCIe driver 328 and provides the samples to FPGA 132. Also see FIG. 5, PC 320); and
a monitoring unit formed on the FPGA on the basis of the soft core (e.g. [0005] FPGA includes an integrated soft processor running GPS receiver software), wherein the monitoring unit is configured to intelligently determine the number of the bus devices (e.g. [0026] gigabit Ethernet and UART) and the number of the sensors (e.g. [0026] telemetry and debug information) actually coupled to the data acquisition card currently by monitoring input end data on the FPGA (e.g. [0026] GPS receiver, FPGA evaluation board 130).

Thomas does not explicitly teach the underlined feature, above, namely: the plurality of bus controllers are configured to acquire bus data on a plurality of bus devices respectively; a monitoring unit; monitoring input end data.
Thomas does not explicitly teach acquire bus data on a plurality of bus devices, monitoring unit, monitoring.
As seen above, Thomas teaches a plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART), input end data (e.g. [0026] telemetry and debug information).

However, Kochhar teaches the plurality of bus controllers are configured to acquire bus data on a plurality of bus devices respectively; a monitoring unit; monitoring input end data ([0011] an integrated data collection monitor and record vehicle communications data. Vehicle data is data produced by electronic control units ECUs and sensors of the vehicle that is communicated via a vehicle data bus. Global positioning system GPS receiver, and a camera to record one or more views of the roads on which the vehicle is being driven. Sensor electronics module aggregates and stores the data. [0015] The vehicle data bus 108 communicatively couples the ECUs 104, the sensors 106, the diagnostic port 110, and, the GPS receiver 114. The vehicle data bus 108 may be organized on separate data buses. The vehicle data bus 108 may be implemented in accordance with a controller area network CAN bus protocol as defined by International Standards Organization ISO 11898-1, a Media Oriented Systems Transport MOST bus protocol, a CAN flexible data CAN-FD bus protocol ISO 11898-7 and a K-line bus protocol ISO 9141 and ISO 14230-1, and an Ethernet bus protocol. [0025] From time-to-time, e.g., periodically, a periodically, the sensor electronic module interrogates the ECUs 104 and the sensors 106 via the diagnostic port 110. The sensor electronics module 124 records the signal data from the ECUs 104 and the sensors 106 in the data collection database 148. The signal data includes coordinates of the vehicle 102 from the GPS receiver 114. The sensor electronics module 124 includes a GPS receiver to record the coordinates of the vehicle 102. [0027] sensor electronics module 124 includes a processor or controller 204 may be processing device or set of processing devices such as, a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs, and one or more application-specific integrated circuits ASICs. [0030] feature analyzer 202 includes a processor or controller 208 may be a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs and one or more application-specific integrated circuits ASICs).

(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Kochhar with Thomas, the motivation is: e.g. see Kochhar [0002] design of a vehicle feature or function requires extensive experimentation and testing before the feature or function can be implemented into a commercially produced vehicle. For features or functions that interact with a driver, experimentation may be in a laboratory setting, such as in a simulator, or on a test track, or on a road/highway/lane in a town/city/municipality. The experimentation may require that the driver and vehicle be suitably equipped with monitoring instrumentation, and the human-machine combination be driven along some route so that data can be collected. Also see Thomas, [0002] and [0004] a low cost FPGA evaluation board with a firmware/software architecture that facilitates rapid and easier prototyping of new designs, while providing a path to implementation.

Claim 6. Thomas teaches a data acquisition system based on a field-programmable gate array FPGA, comprising a data acquisition card based on FPGA, and a processing device (e.g. [0026] GPS receiver, FPGA evaluation board 130), a plurality of bus devices (e.g. [0026] gigabit Ethernet and UART) and a plurality of sensors coupled to the data acquisition card (e.g. [0026] telemetry and debug information); wherein the data acquisition card based on FPGA comprises: a plurality of bus controllers and a plurality of sensor acquisition components formed on the FPGA on the basis of a soft core (e.g. [0005] FPGA includes an integrated soft processor running GPS receiver software), wherein the plurality of bus controllers are configured to acquire bus data on the plurality of bus devices respectively, and the plurality of sensor acquisition components are configured to acquire sensor data on the plurality of sensors respectively (e.g. [0026] telemetry and debug information); and a controller on the FPGA (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end), the controller being configured to send the bus data and the sensor data to the processing device coupled to the data acquisition card (e.g. [0022] PCIe connector 330 receives the samples from a PCIe driver 328 and provides the samples to FPGA 132. Also see FIG. 5, PC 320).

Thomas does not explicitly teach the underlined feature, above, namely: the plurality of bus controllers are configured to acquire bus data on a plurality of bus devices respectively.
Thomas does not explicitly teach acquire bus data on a plurality of bus devices.
As seen above, Thomas teaches a plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART).

However, Kochhar teaches the plurality of bus controllers are configured to acquire bus data on a plurality of bus devices respectively ([0011] an integrated data collection monitor and record vehicle communications data. Vehicle data is data produced by electronic control units ECUs and sensors of the vehicle that is communicated via a vehicle data bus. Global positioning system GPS receiver, and a camera to record one or more views of the roads on which the vehicle is being driven. Sensor electronics module aggregates and stores the data. [0015] The vehicle data bus 108 communicatively couples the ECUs 104, the sensors 106, the diagnostic port 110, and, the GPS receiver 114. The vehicle data bus 108 may be organized on separate data buses. The vehicle data bus 108 may be implemented in accordance with a controller area network CAN bus protocol as defined by International Standards Organization ISO 11898-1, a Media Oriented Systems Transport MOST bus protocol, a CAN flexible data CAN-FD bus protocol ISO 11898-7 and a K-line bus protocol ISO 9141 and ISO 14230-1, and an Ethernet bus protocol. [0025] From time-to-time, e.g., periodically, a periodically, the sensor electronic module interrogates the ECUs 104 and the sensors 106 via the diagnostic port 110. The sensor electronics module 124 records the signal data from the ECUs 104 and the sensors 106 in the data collection database 148. The signal data includes coordinates of the vehicle 102 from the GPS receiver 114. The sensor electronics module 124 includes a GPS receiver to record the coordinates of the vehicle 102. [0027] sensor electronics module 124 includes a processor or controller 204 may be processing device or set of processing devices such as, a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs, and one or more application-specific integrated circuits ASICs. [0030] feature analyzer 202 includes a processor or controller 208 may be a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs and one or more application-specific integrated circuits ASICs).

(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Kochhar with Thomas, the motivation is: e.g. see Kochhar [0002] design of a vehicle feature or function requires extensive experimentation and testing before the feature or function can be implemented into a commercially produced vehicle. For features or functions that interact with a driver, experimentation may be in a laboratory setting, such as in a simulator, or on a test track, or on a road/highway/lane in a town/city/municipality. The experimentation may require that the driver and vehicle be suitably equipped with monitoring instrumentation, and the human-machine combination be driven along some route so that data can be collected. Also see Thomas, [0002] and [0004] a low cost FPGA evaluation board with a firmware/software architecture that facilitates rapid and easier prototyping of new designs, while providing a path to implementation.

Claim 8. Thomas teaches a data acquisition method based on a field-programmable gate array FPGA (e.g. [0026] GPS receiver, FPGA evaluation board 130), comprising: determine a number of a plurality of bus devices (e.g. [0026] gigabit Ethernet and UART) and a number of a plurality of sensors (e.g. [0026] telemetry and debug information) actually coupled to a data acquisition card currently by monitoring input end data on the FPGA (e.g. [0026] GPS receiver, FPGA evaluation board 130); forming a plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART) and a plurality of sensor acquisition components (e.g. [0026] telemetry and debug information) on the FPGA on the basis of a soft core (e.g. [0005] FPGA includes an integrated soft processor running GPS receiver software) and according to the number of the plurality of bus devices (e.g. [0026] gigabit Ethernet and UART) and the number of the plurality of sensors (e.g. [0026] telemetry and debug information); acquiring by the plurality of bus controllers bus data on the plurality of bus devices respectively, and sending the bus data to a processing device through a controller on the FPGA (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end); and acquiring by the plurality of sensor acquisition components sensor data on the plurality of sensors respectively (e.g. [0026] telemetry and debug information), and sending the sensor data to the processing device through the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Thomas does not explicitly teach the underlined feature, above, namely: acquiring by the plurality of bus controllers bus data on a plurality of bus devices respectively; monitoring input end data.
Thomas does not explicitly teach acquiring by the plurality of bus controllers bus data; monitoring.
As seen above, Thomas teaches a plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART), input end data (e.g. [0026] telemetry and debug information).

However, Kochhar teaches acquiring by the plurality of bus controllers bus data on a plurality of bus devices respectively; monitoring input end data ([0011] an integrated data collection monitor and record vehicle communications data. Vehicle data is data produced by electronic control units ECUs and sensors of the vehicle that is communicated via a vehicle data bus. Global positioning system GPS receiver, and a camera to record one or more views of the roads on which the vehicle is being driven. Sensor electronics module aggregates and stores the data. [0015] The vehicle data bus 108 communicatively couples the ECUs 104, the sensors 106, the diagnostic port 110, and, the GPS receiver 114. The vehicle data bus 108 may be organized on separate data buses. The vehicle data bus 108 may be implemented in accordance with a controller area network CAN bus protocol as defined by International Standards Organization ISO 11898-1, a Media Oriented Systems Transport MOST bus protocol, a CAN flexible data CAN-FD bus protocol ISO 11898-7 and a K-line bus protocol ISO 9141 and ISO 14230-1, and an Ethernet bus protocol. [0025] From time-to-time, e.g., periodically, a periodically, the sensor electronic module interrogates the ECUs 104 and the sensors 106 via the diagnostic port 110. The sensor electronics module 124 records the signal data from the ECUs 104 and the sensors 106 in the data collection database 148. The signal data includes coordinates of the vehicle 102 from the GPS receiver 114. The sensor electronics module 124 includes a GPS receiver to record the coordinates of the vehicle 102. [0027] sensor electronics module 124 includes a processor or controller 204 may be processing device or set of processing devices such as, a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs, and one or more application-specific integrated circuits ASICs. [0030] feature analyzer 202 includes a processor or controller 208 may be a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs and one or more application-specific integrated circuits ASICs).

(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Kochhar with Thomas, the motivation is: e.g. see Kochhar [0002] design of a vehicle feature or function requires extensive experimentation and testing before the feature or function can be implemented into a commercially produced vehicle. For features or functions that interact with a driver, experimentation may be in a laboratory setting, such as in a simulator, or on a test track, or on a road/highway/lane in a town/city/municipality. The experimentation may require that the driver and vehicle be suitably equipped with monitoring instrumentation, and the human-machine combination be driven along some route so that data can be collected. Also see Thomas, [0002] and [0004] a low cost FPGA evaluation board with a firmware/software architecture that facilitates rapid and easier prototyping of new designs, while providing a path to implementation.

Claims 2-5, 7 and 9-14  are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kochhar as applied to claims 1, 6 and 8 above, and further in view of Shao (US 20180107626 A1).

(Examiner note: fusion, as interpreted, in light of the specification, is providing time and space information).

Claim 2. Thomas in view of Kochhar teaches the data acquisition card according to claim 1, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the data acquisition card is coupled to a global positioning system GPS receiver, and the data acquisition card further comprises: a GPS processor, configured to receive GPS data information and a pulse per second PPS signal from the GPS receiver, obtain GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal, and provide the GPS position information and the nanosecond-level GPS time information to the plurality of bus controllers and the plurality of sensor acquisition components; in which the plurality of bus controllers fuse the bus data with the GPS position information and the nanosecond-level GPS time information to obtain first fused data, and provide the first fused data to the controller; and the plurality of sensor acquisition components fuse the sensor data with the GPS position information and the nanosecond-level GPS time information to obtain second fused data, and provide the second fused data to the controller.
	Thomas in view of Kochhar does not explicitly teach pulse per second PPS signal, nanosecond-level.
	However, Shao teaches pulse per second PPS signal from the GPS receiver and nanosecond-level GPS time information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 3. Thomas in view of Kochhar and Shao teaches the data acquisition card according to claim 2, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS processor further comprises: a GPS frame parser, a GPS position processing component and a GPS time processing component; wherein, the GPS frame parser is configured to receive the GPS data information from the GPS receiver, obtain the GPS position information and GPS week and second information by parsing the GPS data information, provide the GPS position information to the GPS position processing component, and provide the GPS week and second information to the GPS time processing component; the GPS position processing component is configured to provide the GPS position information to the plurality of bus controllers and the plurality of sensor acquisition components; and the GPS time processing component is configured to receive the PPS signal from the GPS receiver, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	Thomas in view of Kochhar does not explicitly teach GPS week and second information, PPS signal from the GPS receiver, GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	However, Shao teaches GPS week and second information, PPS signal from the GPS receiver, GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 4. Thomas in view of Kochhar and Shao teaches the data acquisition card according to claim 3, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS time processing component further comprises: a PPS processor, a GPS nanosecond register and a GPS week and second register; wherein, the PPS processor is configured to receive the PPS signal from the GPS receiver, determine the GPS nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, and provide the GPS nanosecond information to the GPS nanosecond register in real time; the GPS week and second register is configured to receive and store the GPS week and second information from the GPS frame parser; and the GPS nanosecond register is configured to receive and store the GPS nanosecond information from the PPS processor.
	Thomas in view of Kochhar does not explicitly teach PPS processor, nanosecond register, week and second register, PPS signal, nanosecond information, 1 Ghz clock signal from the PLL, nanosecond register, nanosecond information from the PPS processor.
	However, Shao teaches PPS processor, nanosecond register, week and second register, PPS signal, nanosecond information, 1 Ghz clock signal from the PLL, nanosecond register, nanosecond information from the PPS processor ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 5. Thomas in view of Kochhar and Shao teaches the data acquisition card according to claim 2, and (In Thomas) a fusion component, the fusion component being configured to re-fuse the first fused data from the plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART) with the second fused data from the plurality of sensor acquisition component (e.g. [0026] telemetry and debug information), and provide re-fused data to the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Claim 7. Thomas in view of Kochhar teaches the data acquisition system according to claim 6, Thomas in view of Kochhar does not explicitly teach the underlined features: a global positioning system GPS receiver coupled to the data acquisition card; wherein the data acquisition card based on FPGA further comprises: a GPS processor, configured to receive GPS data information and a pulse per second PPS signal from the GPS receiver, obtain GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal, and provide the GPS position information and the nanosecond-level GPS time information to the plurality of bus controllers and the plurality of sensor acquisition components; in which the plurality of bus controllers fuse the bus data with the GPS position information and the nanosecond-level GPS time information to obtain first fused data, and provide the first fused data to the controller; and the plurality of sensor acquisition components fuse the sensor data with the GPS position information and the nanosecond-level GPS time information to obtain second fused data, and provide the second fused data to the controller.
		Thomas in view of Kochhar does not explicitly teach pulse per second PPS signal, nanosecond-level.
	However, Shao teaches pulse per second PPS signal from the GPS receiver and nanosecond-level GPS time information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 9. Thomas in view of Kochhar teaches the method according to claim 8, 
Thomas in view of Kochhar does not explicitly teach the underlined features: receiving global positioning system GPS data information and a pulse per second PPS signal from a GPS receiver on the FPGA, obtaining GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal, and providing the GPS position information and the nanosecond-level GPS time information to the plurality of bus controllers and the plurality of sensor acquisition components; in which the operation of sending the bus data to a processing device through a controller on the FPGA further comprises: fusing by the plurality of bus controllers the bus data with the GPS position information and the nanosecond-level GPS time information to obtain first fused data, and providing the first fused data to the controller; and in which the operation of sending the sensor data to the processing device through the controller further comprises: fusing by the plurality of sensor acquisition components the sensor data with the GPS position information and the nanosecond-level GPS time information to obtain second fused data, and providing the second fused data to the controller.
	Thomas in view of Kochhar does not explicitly teach pulse per second PPS signal, nanosecond-level.
	However, Shao teaches pulse per second PPS signal from the GPS receiver and nanosecond-level GPS time information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 10. Thomas in view of Kochhar and Shao teaches the method according to claim 9, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the operation of receiving GPS data information and a PPS signal from a GPS receiver, and obtaining GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal comprises: receiving the GPS data information from the GPS receiver, and obtaining the GPS position information and GPS week and second information through parsing the GPS data information; providing the GPS position information to the plurality of bus controllers and the plurality of sensor acquisition components; and receiving the PPS signal from the GPS receiver, determining GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtaining the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
Thomas in view of Kochhar does not explicitly teach PPS signal, nanosecond-level, week and second information, determining GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtaining the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	However, Shao teaches PPS signal, nanosecond-level, week and second information, determining GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtaining the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 11. Thomas in view of Kochhar and Shao teaches the method according to claim 9, and (In Thomas) re-fusing the first fused data from the plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART) with the second fused data from the plurality of sensor acquisition components on the FPGA (e.g. [0026] telemetry and debug information), and sending re-fused data to the processing device through the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Claim 12. Thomas in view of Kochhar and Shao teaches the data acquisition system according to claim 7, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS processor further comprises: a GPS frame parser, a GPS position processing component and a GPS time processing component; wherein, the GPS frame parser is configured to receive the GPS data information from the GPS receiver, obtain the GPS position information and GPS week and second information by parsing the GPS data information, provide the GPS position information to the GPS position processing component, and provide the GPS week and second information to the GPS time processing component; the GPS position processing component is configured to provide the GPS position information to the plurality of bus controllers and the plurality of sensor acquisition components; and the GPS time processing component is configured to receive the PPS signal from the GPS receiver, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	Thomas in view of Kochhar does not explicitly teach week and second information, PPS signal, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	However, Shao teaches GPS week and second information, PPS signal, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 13. Thomas in view of Kochhar and Shao teaches the data acquisition system according to claim 12, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS time processing component further comprises: a PPS processor, a GPS nanosecond register and a GPS week and second register; wherein, the PPS processor is configured to receive the PPS signal from the GPS receiver, determine the GPS nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, and provide the GPS nanosecond information to the GPS nanosecond register in real time; the GPS week and second register is configured to receive and store the GPS week and second information from the GPS frame parser; and the GPS nanosecond register is configured to receive and store the GPS nanosecond information from the PPS processor.
	Thomas in view of Kochhar does not explicitly teach nanosecond register, week and second register, PPS processor, nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, week and second information.
	However, Shao teaches nanosecond register, week and second register, PPS processor, nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 14. Thomas in view of Kochhar and Shao teaches the data acquisition system according to claim 7, and (In Thomas) a fusion component, the fusion component being configured to re-fuse the first fused data from the plurality of bus controllers (e.g. [0026] gigabit Ethernet and UART) with the second fused data from the plurality of sensor acquisition component (e.g. [0026] telemetry and debug information), and provide re-fused data to the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Conclusion
The prior art made of record considered pertinent to applicant's disclosure and claims:
See the Conclusion section of the previous office action(s).

Applicant's amendment necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465